OPINION
McDONALD, Chief Justice.
Appellant’s amended motion for new trial, was overruled by the trial court on October 23, 1975.
Appellant caused transcript to be filed in this court on December 19, 1975. Such transcript reflects that no notice of appeal was given as required by Rule 353 TRCP.
Appellee has filed motion to dismiss the appeal because appellant failed to give any notice of appeal as required by Rule 353 TRCP (which was in effect at the time of judgment, order overruling amended motion for new trial, and the filing of transcript in this court).1
An appellate court acquires no jurisdiction of the appeal where notice of appeal has not been given as required by Rule 353 TRCP. Howe v. Howe, CCA (Eastland) Er.Ref., 223 S.W.2d 944; Thacker v. Thacker, CCA (Amarillo) NWH, 490 S.W.2d 234; Hilliard v. Hines, CCA (Tyler) NWH, 403 S.W.2d 442.
The motion is granted.
Appeal dismissed.

. New rule 353 TRCP did not become effective until January 1, 1976.